Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                 September 04, 2014

The Court of Appeals hereby passes the following order:

A14A1601. SMITH v. THE STATE.

      The above appeal was docketed on May 2, 2014. Under Court of Appeals
Rules 22 (a) and 23 (a), appellant must file a brief and enumeration of errors within
20 days after the case is docketed, and the failure to file within that time, unless
extended for good cause shown, may subject the appeal to dismissal. Appellant’s
brief and enumeration of errors in this case were due to be filed no later than May 22,
2014. Appellant has neither filed a brief and enumeration of errors nor requested an
extension of time in which to do so. Accordingly, this appeal is DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                         09/04/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.